Citation Nr: 1025923	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-34 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease cervical spine with residuals, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to September 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at the RO in April 2010.  A transcript of the hearing has 
been associated with the record.

The issue of entitlement to a total disability rating 
based on individual unemployability has been raised by the 
record via an October 2008 claim, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  
 

FINDINGS OF FACT

1.  PTSD is manifested by sleep disturbances, nightmares, 
impaired impulse control, obsessional rituals, occupational 
problems, poor relationships both familial and social, isolation, 
intrusive thoughts, depression, and a GAF score range of 50 to 
55.  

2.  Degenerative joint disease of the cervical spine with 
residuals is manifested by flexion most severely limited to 20 
degrees due to pain, with no additional limitation of movement 
noted after repetitive movement, and subjective complaints of 
radiating pain and weakness.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, but no higher, 
for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130; Diagnostic Code (DC) 9411 (2009).

2.  The criteria for an evaluation in excess of 20 percent for 
degenerative joint disease cervical spine with residuals are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a; 
Diagnostic Code (DC) 5010-5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by a letter dated 
in January 2007.  The Veteran was provided with additional notice 
regarding the specific criteria for rating the disabilities on 
appeal in June 2008.  This more than satisfies VA's notice 
requirements, as notice described in 38 U.S.C. § 5103(a) need not 
be veteran-specific.  Generic notice is all that is required 
under Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003); and Wilson v. Mansfield, 
506 F.3d 1055 (Fed. Cir. 2007).   

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In 
connection with the current appeal, appropriate examinations have 
been conducted and available service records have been obtained.  
We also note that the VA examinations were adequate.  The 
examiner's reviewed the history, established clinical findings 
and presented reasons for the opinions.  The Veteran alluded to a 
worsening of some of the symptoms associated with his service-
connected disabilities in the April 2010 hearing, but when 
specifically asked whether his disabilities had gotten worse, 
stayed the same, or improved, he responded that they were about 
the same since the last compensative and pension evaluation in 
December 2007.  Thus, a new examination is not warranted in this 
case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  The Veteran indicated in 
the April 2010 hearing that he receives medication for his PTSD 
every six months but does not receive any ongoing treatment or 
counseling for his PTSD.  The record only reflects VA treatment 
records dated up to 2008.  However, since there has not been any 
additional treatment or counseling for PTSD identified since 
2008, the Board finds that the record as it stands is sufficient 
to rate the claim.  

The Veteran was asked in the hearing whether he was receiving 
Social Security Disability benefits but replied that it was 
"just social security."  When the Acting Veterans Law Judge 
responded that she understood that he was not receiving 
disability benefits from the Social Security Administration, the 
Veteran did not disagree with this statement.  Therefore, the 
Board finds that any information from the Social Security 
Administration would not be relevant to determining whether the 
PTSD or cervical spine disabilities had worsened.  Although the 
record contains inconsistent statements from the Veteran 
regarding why he stopped working, the reason has never been shown 
as directly related to either of his service-connected 
disabilities.  No further assistance to the Veteran with the 
development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d).  Accordingly, the Board will address the 
merits of the claim. 

      Legal Criteria 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has been 
granted, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 
505 (2008).  A disability may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the disability 
be considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2009).  We conclude that the disabilities have not 
significantly changed and a uniform rating is warranted.  

Increased Rating for PTSD 

The Veteran has appealed the denial of an increased rating for 
PTSD.  The Veteran's disability is rated as 30 percent disabling 
under DC 9411.  The current evaluation contemplates occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  To warrant an increased evaluation the evidence must show 
occupational and social impairment with reduced reliability and 
productivity.  

The Secretary, acting within his authority to adopt and apply a 
schedule of ratings, chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 
C.F.R. § 4.130.  By establishing one general formula to be used 
in rating more than 30 mental disorders, there can be no doubt 
that the Secretary anticipated that any list of symptoms 
justifying a particular rating would in many situations be either 
under- or over-inclusive.  The Secretary's use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation.  
Instead, the rating specialist is to consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the DSM-IV.  See 38 C.F.R. § 4.126 .  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what would 
be caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992). 

The Veteran's PTSD is evaluated pursuant 38 C.F.R. § 4.130 
Diagnostic Code 9411, and is subject to the criteria listed under 
the General Rating Formula for Mental Disorders.  The General 
Rating Formula provides a 10 percent evaluation for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 (2009).

The rating formula provides a 30 percent evaluation when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).  A score of 31 to 40 is assigned where there is 
"Some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school). Id.  A score of 41-50 is assigned where there are, 
"Serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)." Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflict with peers or co- workers). Id.  A score of 61-70 is 
indicated where there are "Some mild symptoms (e.g., depressed 
mood and mild insomnia OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships." Id.

A VA outpatient treatment record dated in August 2005 shows the 
Veteran indicated that his most significant problem was sleep.  
He did not feel depressed and did not identify any problems 
associated with anxiety.  He preferred to be alone.  On mental 
status examination, he had appropriate grooming and hygiene.  He 
was very guarded and suspicious in his response to questions 
asked regarding his symptoms.  His speech was normal.  His mood 
appeared very depressed based on facial expression and body 
posture.  His affect was extremely constricted.  The thought-
process was logical and goal-directed with intact associations.  
There were no hallucinations or delusions.  He had no suicidal or 
homicidal ideation.  His insight and judgment were fair.  His 
cognition was difficult to assess due to minimal response to 
questions.  The Axis I diagnosis was PTSD.

A September 2005 VA outpatient treatment report notes that the 
Veteran continued to just stare at the examiner with absolutely 
no change in facial expression.  He stated that he did not feel 
depressed but his facial and body language were in total conflict 
with his comments.  When questioned regarding thoughts of 
suicide, he stated that his last thoughts occurred four to five 
years ago and that he had no history of attempts.  He denied any 
paranoid, auditory, or visual hallucinations.  His affect was 
extremely constricted and his degree of depression was certainly 
congruent.  On mental status examination, he had appropriate 
dress and grooming.  His psychomotor activity was unremarkable.  
The examiner had to force him to respond to question but when he 
did respond his speech was logical and congruent.  His form of 
thought was very difficult to assess but he did not exhibit any 
symptoms of psychosis.  He had no paranoia, obsessions, or any 
active delusional system exhibited at least not during his visit.  
He denied auditory and visual hallucinations and there was no 
overt impairment in judgment and insight observed.  His memory 
functioning was difficult to assess.  His attention and 
concentration was adequate.  He denied suicidal and homicidal 
ideation.  The diagnosis was depression and PTSD (less observed 
than depression).

In a July 2006 VA compensation and pension examination report, 
the Veteran reported nightmares with varying frequency, 
isolation, flashbacks, avoidance of crowds and a bad temper.  He 
also reported that he lived alone and never goes outs for 
leisure.  The Veteran stated that he had problems with getting 
along with his coworkers and that he has been reprimanded three 
or four times for getting angry at others.  He admitted to 
problems on the job due to effects of his drinking.  He related 
that he thought his marriage was good but his wife left him 
because of his temper.  It was noted that he had poor 
relationships with his children and grandchildren, and that he 
had no friends.  The Veteran stated that he does nothing for fun 
and that he lost interest in hunting, fishing, and camping after 
he returned home Vietnam.  Past suicidal ideations were noted but 
the Veteran denied present suicidal ideation, plan or intent.  
Examination revealed the Veteran was alert, well oriented with a 
slightly hostile/angry mood.  It was noted that the Veteran had 
spontaneous verbalizations problems which made evaluation 
difficult.  He reported poor concentration but denied 
hallucinations.  He denied suicidal ideation but reported 
homicidal thoughts on a daily basis with no plan or intent.  He 
reported road rage.  There was no evidence of problems with 
personal hygiene.  He denied memory problems and did not evidence 
such.  He could not identify obsessive or ritualistic behavior, 
which interfered with his daily activities.  He admitted to 
sometimes returning home to check the doors at home but could not 
say how often this happened.  It was noted that the Veteran 
appeared to experience some depression but it was difficult to 
evaluate if it is a primary condition or secondary to his PTSD.  
His flat affect, feelings of sadness most of the time, lack of 
interest in anything pleasurable, and problems with concentration 
indicated the possibility of depression.  He also had sleep 
disturbance due to nightmares.

The Axis I diagnosis was PTSD, delayed onset.  A GAF score of 54 
was assigned.  The examiner noted that the Veteran's flat affect, 
lack of friendships and conflicts with peers and coworkers puts 
him in the range of moderate symptoms.  The VA examiner noted 
that current psychological functioning was sub-optimal.  The 
examiner noted that the Veteran continued to experience 
significant distress and difficulties with sleeping, nightmares, 
temper control, occupational problems, flashbacks, poor 
relationships both familial and social, isolation, intrusive 
thoughts and depression.  The examiner noted that it appears that 
the Veteran's problems with psychosocial functioning and quality 
of life are directly related to his PTSD.  It was noted that the 
Veteran had not indicated that his symptoms have worsened 
significantly in the past year.  The examiner related that the 
prognosis of improvement in psychiatric functioning was guarded 
to poor.  

The Veteran was afforded a VA compensation and pension 
examination in May 2007.  The examiner noted that there were no 
significant changes in medical or psychiatric history since the 
last detailed examination.  It was noted that there was no PTSD 
treatment over the last year.  It was noted that the Veteran 
stated that the frequency and severity of psychiatric symptoms 
had stayed the same with no remissions.  There were complaints of 
nightmares, sleep disturbances and isolation. Examination 
revealed no impairment of thought process or communication, 
delusions, and suicidal or homicidal ideations.  Personal hygiene 
was adequate and eye contact good.  Orientation was times four.  
He had no remote or recent memory loss, was cognitively alert, 
and had good concentration.  There was no obsessive or 
ritualistic behavior reported.  His speech was monotone and 
truncated.  He reported impulse control problems in the past and 
sleep disturbances from nightmares.  There were no panic attacks 
and the Veteran denied depression.  The examiner noted that the 
Veteran presented in an antisocial passive aggressive stance 
which had been documented.  It was noted that his affect was 
flat.  He reported that he worked for 29 1/2 years as a forklift 
operator for M&M Mars and that other workers considered him of 
short temper and left him alone.  He reported that he drinks five 
or more beers to help him sleep.  The Veteran reported that he 
chooses to live alone and that he had no friends or recreational 
activities.  

PTSD was diagnosed and a GAF score of 55 was assigned.  The 
examiner noted that PTSD is not found to be contributing to any 
decrease in work efficiency as the Veteran reported he quit his 
job because they were going to decrease his benefits.  The 
examiner noted that the Veteran's choice not to perform 
occupational tasks was due to his own free will and to his 
personality disorder characteristics.  It was noted that he 
worked for almost 30 years with apparently satisfactory 
functioning before resigning.  The examiner reported that that 
the Veteran's social and family dysfunction are also related to 
his choice of oppositional behaviors and cannot be attributed to 
PTSD for which he has chosen not to obtain therapy since February 
2006 over the past year. 

In a January 2008 VA compensation and pension examination report, 
current psychiatric symptoms were noted to include repeated 
nightmares, irregular sleep pattern, and drinking.  It was noted 
that the Veteran was a poor historian and was not interested in 
volunteering to present his symptoms.  He was not interested in 
social interactions and had poor frustration tolerance with quick 
loss of temper and development of passive homicidal ideations.  
The Veteran did not feel safe and it was noted that he did not 
trust others including family.  It was noted that he lived alone 
on 12 acre land.  He kept his guns by his bed and behind his 
doors and frequently checked his house and doors.  He was unable 
to trust anyone even his family.  He reported that his children 
hardly visit him but he sometimes visits them on special 
occasions.  It was noted that he overall has poor quality of 
relationships with others and has no interest in developing new 
relationships.  He related that used to have friends but they 
have died by this time.  The Veteran denied having any leisure 
interests but it was noted that once or twice a year he goes to 
rodeos.  It was noted that he has poor quality family role 
functioning and social and interpersonal relationships and it 
appears that he had limited ability to adjust to new 
environments.  With respect to his work history, the Veteran 
indicated that he quit his job in August 2006 to avoid being 
downsized.  He did not apply for another job, as he thought he 
had worked enough and was not comfortable going to interviews or 
getting used to a new set of people or job environment.  However, 
he did not feel that his PTSD symptoms were contributing directly 
to him not finding a job.

The examiner noted that the Veteran did not demonstrate any 
abnormal psychomotor activities but demonstrated generalized 
disinterest.  His mood was undescribed with somewhat restricted 
and dysphoric affect.  It was noted that he had no ongoing 
suicidal or homicidal thoughts, and that he was able to maintain 
minimal personal hygiene in daily living.  He was well oriented 
to time, place, person and situation.  There were no gross memory 
deficits, panic attacks, and/or impaired impulse control.  He had 
obsessive and ritualistic behaviors.  His speech was minimal in 
spontaneity and brief in answers.  PTSD was diagnosed and a GAF 
score of 50 was assigned.  The examiner noted that the Veteran 
appeared to have more social isolation and was unemployed by 
choice of retirement.  The examiner noted that there was reduced 
reliability and productivity due to PTSD signs and symptoms but 
found that the Veteran's ability to function in a normal 
occupational environment was not directly impaired from his PTSD 
symptoms.  

During his April 2010 hearing, the Veteran reported nightmares.  
He also stated that he did not leave the house much.  He related 
that he saw his family about once or twice a year and that he did 
not have a lot of company.  He testified that he quit his last 
job because he was going to get fired.  He indicated that he had 
an angry outburst with a Vietnamese co-worker and decided to 
retire instead of getting fired.

Based on a review of the evidence, the Board finds that a 50 
percent rating for PTSD is warranted.  In this regard, the Board 
notes the record reflects symptoms of PTSD that more nearly 
approximate or equate to the criteria for a 50 percent rating.  
For example, the Veteran has reported a poor relationship with 
his family and having no friends.  He has related that he 
interacts with his family once or twice a year.  It is also shown 
that the appellant has poor quality of relationships with others 
and has no interest in developing new relationships.  The Veteran 
lives alone and denied having any leisure interests except for 
going to the rodeo once or twice a year.  Examination revealed 
his mood was undescribed with somewhat restricted and dysphonic 
affect.  Furthermore, the January 2008 VA examiner found that the 
Veteran appeared to have more social isolation.  The examiner 
noted that there was reduced reliability and productivity due to 
PTSD signs and symptoms.  These findings warrant a 50 percent 
disability rating for PTSD.  

Although the Board has found that a 50 percent rating for PTSD is 
warranted, the Board finds that a rating higher than 50 percent 
disabling is not warranted.  While the Veteran's PTSD has been 
shown, albeit not necessarily in a consistent pattern, to be 
manifested by such symptoms as sleep disturbances, nightmares, 
impaired impulse control, obsessional rituals, occupational 
problems, poor relationships both familial and social, isolation, 
intrusive thoughts and depression, the Veteran's PTSD symptoms 
more nearly approximate a 50 percent rating.  There is no 
indication of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  In this regard, the 
Board notes that the examiner noted that PTSD is not found to be 
contributing to any decrease in work efficiency as the Veteran 
reported he quit his job because they were going to decrease his 
benefits.  Moreover, the most recent examination revealed that 
the appellant is oriented and there are no gross memory deficits, 
panic attacks, impairment of thought process or communication, or 
delusions.  He is also able to maintain minimal personal hygiene 
in daily living.  Although the evidence demonstrates that the 
Veteran has some social and occupational impairment attributable 
to his service-connected PTSD, his overall symptomatology is not 
consistent with the criteria for a 70 percent disability rating 
under Diagnostic Code 9411.  

The Board notes that the Veteran is competent to report that his 
disability is worse than evaluated.  However, the Veteran has 
reported some inconsistencies regarding why he is not working.  
On some VA treatment records, he indicated that he quit to avoid 
being laid off due to downsizing.  However, in the hearing, he 
testified that he had an angry outburst with a co-worker and quit 
to avoid being fired.  The January 2008 examiner specifically 
commented that he is a poor historian.  While the Veteran is 
competent to report his symptoms, the record shows that he is an 
unreliable historian.  Therefore, the probative value of his 
statements and assertions regarding his symptoms is diminished.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The more probative evidence shows that the Veteran's disability 
is no more than 50 percent disabling.  The observation of the 
skilled professionals, consisting of a thorough compensation and 
pension examination and numerous reports of outpatient visits, 
are more probative than the Veteran's own characterization of his 
disability.  Furthermore, while an examiner's classification of 
the level of a psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage disability rating to be assigned (38 C.F.R. § 4.126), 
it is notable that for the period considered in this appeal the 
Veteran's GAF scores have ranged between 50 and 55, denoting 
moderate to serious impairment.  In the view of the Board, such a 
characterization of the PTSD is consistent with the assignment of 
a 50 percent rating.  

The level of impairment associated with the PTSD has been 
relatively stable throughout the appeals period, or at least has 
never been worse than what is warranted for a 50 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The evidence within one year of the Veteran's claim does not 
warrant an increase of 50 percent.  The VA outpatient treatment 
records dated in August 2005 and September 2005 reflect symptoms 
of depression but there is no other indication that the 
symptomatology met the criteria for a 50 percent rating at that 
time. 

In short, the Veteran's symptoms are more characteristic of a 
disability picture that is contemplated by a 50 percent rating 
than that contemplated by a 70 percent rating under Diagnostic 
Code 9411.  A majority of the type of criteria contemplated for a 
70 percent rating under Code 9411 have not been demonstrated.  
For all the reasons set forth above, the preponderance of the 
evidence supports a rating of 50 percent disabling but is against 
a rating higher than 50 percent disabling for PTSD.

Increased Rating for Cervical Spine 

The Veteran has appealed the denial of an increased rating for 
degenerative joint disease cervical spine with residuals.  The 
Veteran's disability is rated as 20 percent disabling under DC 
5010-5237.  

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C .F.R. § 4.59.

The Veteran seeks a higher rating for degenerative joint disease 
cervical spine with residuals.  This disability is rated under 
5010-5237.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27 (2009).  Diagnostic Code 5010 
(arthritis due to trauma) establishes a rating in accordance with 
limitation of motion of the affected part due to arthritis.  
Diagnostic Code 5237 addresses lumbosacral strain.  

Under the general rating formula for diseases and injuries of the 
spine, a 10 percent rating is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is assigned for unfavorable 
ankylosis of the entire cervical spine.  A 100 percent for 
unfavorable ankylosis of the entire spine.

Note (1):  Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate diagnostic 
code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habits, neurologic disease, or other factors 
not the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Here, the evidence shows that in the February 2006 VA 
compensation and pension examination the Veteran reported neck 
pain at the base of the neck, nonradiating.  He reported that his 
neck bothers him five days out of seven.  The pain was described 
as sharp with movement and was an 8.5 to 9 out of 10.  There were 
no acute flare ups of neck pain necessitating incapacitation or 
which required room management in the past 12 months.  There were 
no associated features or symptoms of weight loss, visual 
disturbances, numbness, weakness, bladder complaints, bowel 
complaints or erectile dysfunction.  The Veteran worked as a 
truck loader with a forklift and stated that he had not taken any 
sick leave in the past 12 months because of his neck pain.  He 
reported difficulty operating a motor vehicle when turning to the 
left with pain becoming sharp and extremes of range of motion 
with left lateral flexion.  Examination revealed forward flexion 
was 0 to 45 degrees without pain and extension backward was 0-40 
degrees with pain.  There was no noted additional limitation with 
repetition of movement as related to pain, fatigue, 
incoordination, weakness or lack of endurance.  There was 
objective evidence of painful motion with spasms causing a 
cogwheel type motion with right lateral rotation.  The Veteran 
had tenderness and trigger point at the base of the right side of 
the neck, paracervical and trapezius area.  There were no 
postural abnormalities.  Sensory, motor and reflexes examinations 
were intact.  Any evaluation as to whether there were 
incapacitating episodes within the last 12 months due to 
intervertebral disc syndrome was deemed inapplicable.  X-rays 
revealed normal lordosis, fairly maintained disk space and size, 
normal thickness of precervical soft tissue stripe, mild anterior 
osteophyte formation at C5-6 with impression of mild degenerative 
changes of C5-6 endplates without disk space narrowing.  The 
diagnosis was degenerative joint disease of the cervical spine 
with residuals.

In the July 2006 VA compensation and pension, the Veteran 
reported pain 8 out of 10 one to two times a month that are 
random without cause that last eight hours and ease with rest.  
It was noted that the effect on his occupation as a fork lift and 
computer operator was that he developed neck stiffness with long 
use of the computer but there were no effects on his daily 
activities.  It was noted that he is able to drive without 
difficulty.  Examination revealed forward flexion to 20 degrees, 
and extension to 10 degrees.  He noted pain at the end of each 
range of motion.  There was no change in motion upon repeated and 
resisted testing of the spine and no additional limitation within 
the range of motion.  There was weakness and tenderness.  There 
were no postural abnormalities.  Neurological examination 
revealed normal to light monofilament touch, normal tone and 
strength without atrophy of the upper extremities, and reflexes 
2+/4 bilateral.  Degenerative joint disease of the cervical spine 
with musculoskeletal flare on the present examination was 
diagnosed.  

The Veteran was afforded another VA compensation and pension 
examination in April 2007.  During this examination, the Veteran 
reported intermittent pain at a level eight occurring two to 
three times weekly which could last five minutes to two hours.  
He noted that the pain could occur spontaneously but also by 
movement of his head.  It was noted that pain could radiate into 
his right shoulder and he had intermittent numbness and tingling 
in the right arm.  The Veteran walked unaided.  It was noted that 
he was a retired candy maker and that he could attend to 
activities of daily living.  Examination revealed forward flexion 
to 40 degrees, and extension to 10 degrees.  There was pain at 
extreme and no change in pain or range of motion upon repeated 
and resisted testing of the spine and no additional limitation 
was noted.  Although there was pain, there were no objective 
findings of spasm, weakness, tenderness.  There were no postural 
abnormalities.  Neurological examination revealed sensory was 
intact to light touch and vibration.  There was sharp/dull 
discrimination bilaterally in the upper extremities.  No atrophy 
was noted.  Strength was 5/5 bilaterally in the upper extremities 
and deep tendon reflexes were 2+/4 bilaterally.  No pathological 
reflexes were noted and there were no findings of incapacitating 
episodes due to intervertebral disc syndrome.  Degenerative joint 
disease of the cervical spine was diagnosed.  It was noted that 
there was no change in pain or range of motion and no additional 
limitation was noted upon three repetitions of motion.  

In the December 2007 VA compensation and pension examination, 
examination revealed cervical forward flexion to 45 degrees (to 
40 degrees with pain), extension to 45 degrees (to 10 degrees 
with pain), left lateral flexion to 45 degrees with pain on 
motion (pain started at 0 and ended at 35 degrees), right lateral 
flexion to 45 degrees with pain on motion (pain started at 0 and 
ended at 20 degrees), left lateral rotation to 80 degrees with 
pain on motion (pain started at 0 and ended at 70 degrees), and 
right lateral rotation to 80 degrees with pain on motion (pain 
started at 0 and ended at 45 degrees).  Degenerative joint 
disease, cervical spine with residuals was diagnosed.  
Significant effects on usual occupation were noted.  Decreased 
mobility and pain were noted.  

During his April 2010 hearing, the Veteran reported that his neck 
is harder to move.  He reported headaches that were related to 
his cervical spine when prompted on whether his disability was 
worse.  

Based on a review of the evidence, the Board finds that a rating 
higher than 20 percent disabling is not warranted.  The current 
rating contemplates periarticular pathology productive of painful 
motion.  38 C.F.R. § 4.59. It is also consistent with forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  To warrant an increased rating the evidence must show 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

While acknowledging the complaints and findings of cervical pain 
as detailed above, the competent evidence simply does not show 
that such pain has resulted in additional functional limitation 
such as to find that the Veteran's disability picture most nearly 
approximates the next-higher rating.  At most, the evidence has 
shown forward flexion to 20 degrees, even when considering pain.  
However, the Board notes that the most recent examination 
revealed forward flexion of the cervical spine limited to 45 
degrees and to 40 degrees with pain.  These findings appear to be 
consistent with the April 2007 and February 2006 examinations.  
Although the Veteran has reported competent evidence of pain, he 
has not established how that pain functionally limits him to a 
specific degree.  The Board accepts that he has functional 
impairment.  The Board also finds his reports of symptomatology 
to be credible; however, neither the lay nor medical evidence 
reflects the functional equivalent of limitation of motion 
required to warrant a higher rating.

The Board further finds that there is no showing of favorable 
ankylosis of the entire cervical spine.  For definitional 
purposes, ankylosis is a fixation of the joint.  Examination in 
December 2007 showed flexion to 45 degrees, examination in April 
2007 showed flexion to 40 degrees, and examination in July 2006 
showed flexion to 20 degrees.  Given the ranges of motion 
reported above, a higher rating is not warranted on this basis.

The Board acknowledges that the Veteran has indicated that 
another examination is warranted.  However, the Board finds that 
no evidence presented demonstrates that the Veteran's disability 
has changed significantly to warrant another examination.  In 
this regard, even his lay statements do not indicate forward 
flexion of the cervical spine 15 to degrees or less.  

With regard to neurologic abnormalities, the Board finds no basis 
for assignment of separate ratings for neurologic manifestations 
of the appellant's cervical spine disability.  The evidence shows 
essentially normal objective findings during the period in 
question.  Indeed, examination in February 2006 revealed sensory, 
motor and reflexes examinations were intact and examination in 
July 2006 revealed normal to light monofilament touch, normal 
tone and strength without atrophy of the upper extremities, and 
reflexes 2+/4 bilateral.  Examination in April 2007 revealed 
sensory was intact to light touch and vibration.  Although there 
was sharp/dull discrimination bilaterally in the upper 
extremities, there was no atrophy and strength was 5/5 
bilaterally in the upper extremities.  No other evidence 
objectively demonstrates neurologic manifestations of the 
cervical spine disability on appeal.  As such, there is no basis 
for assignment of a separate rating for neurologic symptoms.

The level of impairment in the cervical spine has been relatively 
stable throughout the appeals period, or at least has never been 
worse than what is warranted for a 20 percent rating.  Therefore, 
the application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In sum, a rating in excess of 20 percent disabling for 
degenerative joint disease cervical spine with residuals is not 
warranted.  The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the appellant or his representative, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has 
found no section that provides a basis upon which to assign a 
higher evaluation.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Extraschedular Consideration 

The Board has considered whether the Veteran's disability picture 
warrants a compensable rating on an extraschedular basis.  The 
regulation permits extra-schedular rating when "the schedular 
evaluations are found to be inadequate ... [because] the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The rating schedule, however, is meant to 
compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321.  In this 
case, the Veteran has not alleged any hospitalization and has 
presented no evidence, other than his unsubstantiated reports to 
VA examiners, indicating any marked interference with employment 
as a result of his PTSD.  To the extent that the Veteran's PTSD 
affects his employability, the rating criteria for PTSD 
contemplate this type of impairment.  With respect to his 
cervical spine, the Veteran reported that it was difficult to 
turn his neck as a forklift operator but that he could drive.  He 
also stated in 2006 that he had not taken any sick leave in the 
past 12 months because of his neck pain.  The 2007 VA examiner 
noted significant effects on usual occupation; however, the 
Veteran had retired in 2006 and was not employed at that time.  

Furthermore, the Court in Thun v. Peake, 22 Vet. App. 111 (2008), 
held that if the claimant's disability picture is contemplated by 
the rating schedule, then the assigned schedular evaluation is 
adequate, and no referral for extraschedular consideration is 
required.  The effects and symptoms of the Veteran's disabilities 
have been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time.  



ORDER

Entitlement to an increased rating of 50 percent, but no higher, 
for PTSD is granted, subject to the rules and payment of monetary 
benefits.   

Entitlement to an increased rating in excess of 20 percent for 
degenerative joint disease cervical spine with residuals is 
denied.  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


